                 Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 1 of 6



                                       Oklahoma Pardon and Parole Board
                                           Voting for Fiscal Year 2017


Table 1. Parole Docket, FY 2017*

                                                                    Docket Total                          Favorable Votes

                                                           Number              Percent           Number                 Percent

     Non-Violent                                             1,558               63.4%                427                    27.4%

     Violent                                                  900                36.6%                 23                     2.5%

 TOTAL                                                       2,458               100%                 450                 18.3%
* Ineligible not included in analysis (199 or 7.5%)


Table 2. Favorable Votes, by Member (n=2,458)

                                                             Non-Violent (1,558)                          Violent (900)

                                                     Number of              Percent           Number of                Percent
                                                   Favorable Votes                          Favorable Votes
     Vanessa Price (Chair)*                                195                 26.0%                182                       1.0%

     Patricia High (Vice-Chair)**                          138                 19.7                  18                       5.5

     Thomas Gillert                                        493                 31.6                  80                       8.9

     William Latimer§                                      478                 33.1                  95                      11.7

     Robert "Brett" Macy‡                                  324                 26.3                  44                       6.7

    Allen McCall¤                                          111                 37.4                  26                      10.5

 BOARD CONSENSUS TOTAL                                     427                27.4%                  23                      2.5%
*Absent November and December 2016, then resigned in February 2017. November and December 2016 were not included when
calculating the percentage of favorable votes.
**Absent July 2016 and resigned in January 2017. July was not included when calculating the percentage of favorable votes.
§ Absent June 2016. This month was not included when calculating the percentage of favorable votes.
‡Absent September 2016 and May 2017. These months were not included when calculating the percentage of favorable votes.
¤Appointed to the board in May 2017. Previous months were not included when calculating the percentage of favorable votes.




                                                                                              Exhibit 1 Page 1 of 6
                Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 2 of 6



Table 3. Protests and Delegate Support Appearances, by Type (n=2,458)

                                                Victim Protest                                Appearances by
                                                                       District Attorney
                                                Appearances                               Delegates Supporting the
                                                                      Protest Appearances
                                                                                                 Offender
 TOTAL APPEARANCES                                      7                        11                          293


Table 4. Written Protests and Delegate Support Letters, by Type (n=2,458)
                                        Written Victim           Written District              Written Support by
                                           Protest               Attorney Protest            Delegates Supporting the
 TOTAL WRITTEN                                1,157                      359                             3,184
 PROTESTS


Table 5. Conditions of Parole for Non-Violent Offenders* (n=427)

                                                                                             Number              Percent

 Monthly Urinalysis (MUAs)                                                                     356                 83.4%

 Substance Abuse Treatment                                                                     351                 82.2

 Psychological Counseling                                                                      185                 43.3

 Sober Living Facility                                                                          73                 17.1

 Interlock Device                                                                               83                 19.4

 Community Level/Work Release                                                                   63                 14.7

 Battle Buddies                                                                                 13                  3.0

 AG or Tribal Batterer’s Program                                                                28                  6.5

 Anger Management                                                                               26                  6.1

 Education/GED                                                                                  18                  4.2

 All Other Programs**                                                                          138                 32.3
*The Board may impose or recommend stipulations, conditions, and/or limitations in the granting or the recommendation of
parole. These may include programs, services and/or limitations. Stipulations must be completed prior to release from prison.
Conditions must be completed post- release while on parole. Limitations may include urinalysis or interlock. Offenders may be
ordered to more than one stipulation, condition and/or limitation of parole.
**All other reintegration programs includes Thinking for a Change, Cognitive Behavioral Therapy, Tribal Re-Entry Program,
Restitution, Detainer, Consecutive Sentence, Substance Abuse Education, Mental Health Treatment, Seeking Safety, Victory
Bible Institute, Life Behavior/Christians Against Substance Abuse, Parenting Class, Relapse Prevention, Faith and Character
Program, Medical Release, Moral Reconation Therapy, Literacy, Computer Classes, and Keys to Life.



                                                                                        Exhibit 1 Page 2 of 6
            Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 3 of 6



Table 6. Number of Conditions of Parole per Offender (n=427)

                                                                  Number         Percent

 Zero                                                                3             0.7%

 One                                                                66            15.4

 Two                                                                51            11.9

 Three                                                              122           28.6

 Four                                                               114           26.7

 Five                                                               59            13.8

 Six                                                                11             2.6

 Seven                                                               1             0.2

 TOTAL                                                              427          100%

 AVERAGE NUMBER OF CONDITIONS (PER OFFENDER)                               3.2

 RANGE                                                                      7




                                                               Exhibit 1 Page 3 of 6
                  Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 4 of 6

                                      Oklahoma Pardon and Parole Board
                                             Voting Statistics
                                             Fiscal Year 2016

Table 1. Parole Docket, FY 16*
                                                                   Docket Total                          Favorable Votes

                                                           Number              Percent             Number               Percent

    Non-Violent                                              2,269              66.8%                 634                27.9%

    Violent                                                  1,130              33.2%                   21                    1.9%

 TOTAL                                                       3,399              100%                   655               19.3%
* Ineligible not included in analysis (262 or 7.2%)


Table 2. Favorable Votes, by Member (n=3,399)
                                                              Non-Violent (2,269)                         Violent (1,130)

                                                         Number of                                Number of
                                                         Favorable                                Favorable
                                                           Votes               Percent              Votes               Percent
    Vanessa Price (Chair)                                    688                 30.3%                 52                     4.6%

    Patricia High (Vice-Chair)                               552                 24.3                  53                     4.7

    Robert "Brett" Macy*                                     432                 20.8                  33                     3.2

    Thomas Gillert                                           641                 28.3                114                 10.1

    William Latimer                                          694                 30.6                153                 13.5

 BOARD CONSENSUS TOTAL                                       634                 27.9%                 21                     1.9%
*Absent for July and April voting - docket totals for July and April were not included in percentage calculation

Table 3. Protests and Delegate Support Appearances, by Type (n=3,399)
                                                                                                    District          Appearances
                                                                                                   Attorney           by Delegates
                                                                             Victim Protest         Protest          Supporting the
                                                                             Appearances          Appearances           Offender
 Parole - Non-Violent                                                                4                 184                    215

 Parole - Violent                                                                    0                   82                    30

 Pardons or Commutations on Stage II                                                 2                    -                    *

 TOTAL PROTESTS                                                                      6                 266                    245
*Data for Appearance by Delegates Supporting the Offender on Pardons and Commutations at Stage II was not kept for FY 2016.

                                                                                               Exhibit 1 Page 4 of 6
                  Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 5 of 6

     Table 4. Written Protests and Delegate Support Letters, by Type (n=3,399)
                                                                                                                Written
                                                                                              Written          Support by
                                                                            Written           District          Delegates
                                                                            Victim            Attorney         Supporting
                                                                            Protest            Protest        the Offender
 TOTAL WRITTEN PROTEST AND DELEGATE
 SUPPORT FOR PAROLES, PARDONS, AND                                             859               385              3,243
 COMMUTATIONS


Table 5. Conditions of Parole for Non-Violent Offenders* (n=634)
                                                                                             Number              Percent

 Monthly Urinalysis (MUAs)                                                                      547               86.3

 Substance Abuse Treatment                                                                      530               83.6

 Psychological Counseling                                                                       133               21.0

 Interlock Device                                                                               127               20.0

 Cognitive Behavioral Treatment                                                                 108               17.0

 Sober Living Facility                                                                           88               13.9

 AG or Tribal Batterer’s Program                                                                 79               12.5

 Community Level Work Release                                                                    55                8.7

 Anger Management                                                                                41                6.5

 Education/GED                                                                                   28                4.4

 Battle Buddies                                                                                  22                3.5

 Tribal Re-Entry Program                                                                         17                2.7

 All Other Programs**                                                                            66               10.4

*The Board may impose or recommend stipulations, conditions, and/or limitations in the granting or the recommendation of
parole. These may include programs, services and/or limitations. Stipulations must be completed prior to release from prison.
Conditions must be completed post- release while on parole. Limitations may include urinalysis or interlock. Offenders may be
ordered to more than one stipulation, condition and/or limitation of parole.

**All other reintegration programs includes Keys to Life, Residential Substance Abuse Treatment, Career Tech, Cognitive Life
Skills, Reintegration Program, Substance Abuse Education, Thinking for a Change, Chemical Abuse Treatment, Community
Opportunity Programs in Education, Grief Counseling, Moral Reconation Therapy, Parenting Classes, Substance Abuse
Treatment and Recovery Program, Teaching and Saving our Kids – A Program for At-Risk Youth and Young Adults, Marriage
Classes, Regimented Treatment, Mental Health Base Facility, Ricketts Program, Changing Attitudes to Change Habits,
Restitution, One Step, Literacy, and Sexual Offender Treatment.




                                                                                          Exhibit 1 Page 5 of 6
              Case 5:19-cv-00310-HE Document 1-1 Filed 04/04/19 Page 6 of 6

Table 6. Number of Conditions of Parole per Offender (n=634)
                                                                 Number         Percent

 Zero                                                               65           10.3

 One                                                                20            3.2

 Two                                                               115           18.1

 Three                                                             203           32.0

 Four                                                              166           26.2

 Five                                                               53            8.4

 Six                                                                10            1.6

 Seven                                                               2             .3

 Total                                                             634          100%

 Average Number of Conditions (per offender)                              3.3

 Range                                                                    7




                                                               Exhibit 1 Page 6 of 6
